PER CURIAM
In this criminal case, the state concedes that the trial court erred in imposing a 10-year minimum sentence on defendant’s murder conviction. State v. Macy, 295 Or 738, 671 P2d 92 (1983). The 10-year minimum to be served on defendant’s murder conviction is deleted. See Or Const, Art VII (Amended), § 3; State v. Smith, 65 Or App 344, 671 P2d 1206 (1983). In all other respects, defendant’s convictions and sentences for murder and kidnapping are affirmed.1
Affirmed as modified.

 Defendant’s other assignments of error are not well taken.